FILED
                            NOT FOR PUBLICATION
                                                                           APR 29 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MANDISHA HART,                                  No. 14-55765

              Plaintiff - Appellant,            D.C. No. 2:12-cv-08034-JAK-FFM

 v.
                                                MEMORANDUM*
COUNTY OF LOS ANGELES; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                        Argued and Submitted April 7, 2016
                               Pasadena, California

Before: FARRIS, SENTELLE**, and M. SMITH, Circuit Judges.

      Mandisha Hart appeals the district court’s grant of summary judgment in

favor of Defendants in her 42 U.S.C. § 1983 action alleging judicial deception in




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable David Bryan Sentelle, Senior Circuit Judge for the
U.S. Court of Appeals for the District of Columbia Circuit, sitting by designation.
violation of her fundamental parental rights. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      The district court granted summary judgment for Defendants, finding that

they were entitled to qualified immunity.1 To defeat Defendants’ qualified

immunity on her judicial deception claim, Hart “must make (1) a substantial

showing of deliberate falsehood or reckless disregard for truth, and (2) establish that

but for the dishonesty, the challenged action would not have occurred.” Butler v.

Elle, 281 F.3d 1014, 1024 (9th Cir. 2002) (internal quotation marks omitted). Hart

has not established that the dependency court would not have issued its detention

order but for Defendants’ alleged deception.

      The district court's ruling regarding the materiality of the false statements

focused on whether the dependency court could have concluded that a “prima facie”

case for detention had been made absent Defendants’ false allegations. This

analysis captures only part of the full legal standard under California Welfare &

Institutions Code § 319(b). Section 319(b) provides that “[t]he court shall order the

release of the child from custody unless [1] a prima facie showing has been made

that the child comes within Section 300, [2] the court finds that the continuance in

       1
         Because we decide that Defendants are entitled to qualified immunity, we
do not address the district court’s alternative holding that Hart’s action was barred
by the claim preclusive effect of her prior California Superior Court action.

                                           2
the parent’s or guardian’s home is contrary to the child’s welfare, and [3] any of the

following circumstances exist [including] a substantial danger to the physical health

of the child or the child is suffering severe emotional damage, and there are no

reasonable means by which the child's physical or emotional health may be

protected without removing the child from the parent’s or guardian’s physical

custody” (emphasis added). The dependency court cited the full § 319(b) standard

in rendering its decision. But the district court appeared not to apply the full scope

of the tripartite § 319(b) standard in its materiality analysis, relying instead only on

the first element of that standard.

      Regardless, we now affirm on the basis that, under the correct standard, Hart

has not shown that but for Defendants’ alleged deception no order to detain Hart’s

child would have issued. The dependency court found that a sufficient prima facie

showing had been made for the exercise of jurisdiction under California Welfare &

Institutions Code § 300(b) & (g). A prima facie showing of jurisdiction would have

existed under § 300(g) even in the absence of any alleged deception to the

dependency court. The dependency petition stated that the child’s presumed father

had left the child without providing any arrangement for the child’s care. This was

a sufficient prima facie showing of jurisdiction. See In re Alysha S., 51 Cal.App.4th




                                            3
393, 397 (1996) (“[A] jurisdictional finding good against one parent is good against

both.”). Defendants’ alleged deception could not have undermined this.

      We also cannot say that, absent the alleged deception, the dependency court

would not have found that a continuance in Hart’s home was contrary to the child's

welfare, nor that a substantial danger existed to the child’s physical or emotional

health. The information before the dependency court was replete with allegations

which give rise to reasonable inferences of neglect. The detention report alleged

that Hart was derelict in dependency proceedings against her older child, that she

failed to receive necessary medical treatment prior to the delivery of the subject

child, that she was possibly engaged in prostitution, that she had been in a

domestically violent relationship with the child’s presumed father, and that social

workers had not been able to assess Hart, the child, or their current residence.

Although some of this conduct was in the past, “evidence of past conduct may be

probative of current conditions” if there is “some reason to believe the acts may

continue in the future.” In re Rocco M., 1 Cal.App.4th 814, 824 (1991).

Considering the confluence of these allegations, we cannot say that the dependency

court would not have issued its order to detain the child absent Defendants’ alleged

deception.

      AFFIRMED.


                                           4